In a proceeding pursuant to CPLR article 75 to confirm an arbitration award, Phoenix Environmental Services Corporation appeals from an order of the Supreme Court, Queens County (Dorsa, J.), dated August 19, 2004, which granted the petition and denied its cross motion, inter alia, to vacate the award.
Ordered that the order is affirmed, with costs.
Consistent with the public policy in favor of arbitration, the grounds specified in CPLR 7511 for vacating an arbitration award are few in number and narrowly applied (see Matter of Domotor v State Farm Mut. Ins. Co., 9 AD3d 367 [2004]). The appellant having been served with proper and sufficient notice of the petitioner’s intent to arbitrate pursuant to CPLR 7503 (c), and having failed thereafter to seek a stay of arbitration, vacatur of the award on the ground that they were no longer bound by the prior agreement to arbitrate was barred (see CPLR 7511 [b] [2] [ii]; cf. Matter of Blamowski [Munson Transp.], 91 NY2d 190, 195 [1997]). Moreover, the appellant failed to meet the heavy burden necessary to overturn an arbitration award on one or more of the grounds stated in CPLR 7511 (b) (1) (see Matter of Domotor v State Farm Mut. Ins. Co., supra; Matter of Rothman v RE/MAX of N.Y., 274 AD2d 520 [2000]). Accordingly, the Supreme Court properly denied the appellant’s cross motion to vacate the arbitration award and granted the petition to confirm the award (see CPLR 7511 [e]; Matter of White v Department of Law of State of N.Y., 184 AD2d 229, 230 [1992]).
The appellant’s remaining contentions are without merit. Adams, J.P., Krausman, Fisher and Lifson, JJ., concur.